Citation Nr: 0817819	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-12 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable evaluation for hyperhidrosis of 
the feet, with vesiculations of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Regional 
Office (RO) that denied the veteran's claim for a compensable 
evaluation for hyperhidrosis of the feet.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that a higher rating is warranted for his 
service-connected skin condition.

The Veterans Claims Assistance Act (VCAA) describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002), 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the appellant is expected 
to obtain and submit, and which evidence will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

For an increased-rating claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The December 2004 notice does not comply with this latest 
Court decision.

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the claims on appeal.  Thus, on 
remand the RO should provide corrective notice.

The Board notes that the veteran was most recently examined 
for his skin condition by the VA in January 2005, more than 
three years ago.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for action as follows:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information and 
evidence needed to establish a 
disability rating and an effective date 
for the veterans hyperhidrosis of the 
feet with vesiculations of the right 
foot, as outlined by the Court in 
Dingess/Hartman.  The notice should 
also notify the veteran that, to 
substantiate a claim for a higher 
rating, he must provide medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
his employment and daily life.  The 
notice must also provide examples of 
the types of medical and lay evidence 
that he may submit (or ask the 
Secretary to obtain) that are relevant 
to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or 
exceptional circumstances relating to 
the disability.

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his hyperhidrosis since 
2005.  After securing the necessary 
authorizations for release of this 
information, request copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.  
Specifically, request VA treatment 
records dating since January 2006 from 
the Brooklyn VA Medical Center and from 
the Los Angeles VA Medical Center.

3.  The veteran should then be afforded a 
VA dermatology examination to determine 
the nature and extent of his service-
connected skin disability on his feet.  
All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination, and all 
symptomatology described in detail.    

4.  Following completion of the above, 
record should be reviewed to determine 
whether the veteran's claim may be 
granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  All pertinent laws and 
regulations should be set forth.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



